Citation Nr: 0921857	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  05-17 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.

In June 2008, the Board issued a decision declining to reopen 
the veteran's claim for service connection for a stomach 
disorder.  The veteran subsequently appealed that decision to 
the Court.  In February 2009, a Joint Motion for an Order 
Vacating the Board Decision (Joint Motion) was brought before 
the Court.  In an Order dated that same month, the Court 
vacated the June 2008 Board decision pursuant to the Joint 
Motion, and remanded the case to the Board for readjudication 
consistent with its Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to the Joint Motion for Remand dated February 2009, 
VA's duty to notify and assist have not been satisfied.  
Specifically, the parties have agreed that additional notice 
is required that is in compliance with the notice 
requirements for new and material evidence claims set forth 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The parties 
have also agreed that a more narrowly tailored request must 
be sent to Brooke Army Medical Center for records pertinent 
to the veteran's treatment for a stomach disorder.  The 
veteran has indicated that he was treated at that facility 
for a stomach disorder in May 1955; however, the original 
request did not indicate the date of treatment.  Thus, on 
remand, a new request for records of the veteran's treatment 
at Brooke Army Medical Center in May 1955 should be made.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) that (1) notifies the veteran of 
the evidence and information necessary to 
reopen the claim; (2) notifies the veteran 
of the reasons for the January 1986 denial 
(it was determined that a stomach disorder 
was not exhibited in service; and that 
there was no objective evidence of a link 
between current stomach disability and his 
period of active duty); and (3) notifies 
the veteran of what specific evidence 
would be required to substantiate the 
element or elements needed to grant the 
veteran's service connection claim (i.e., 
medical evidence establishing that current 
stomach disability is related to or had 
its onset during his period of active 
duty).  This notice is outlined by the 
Court in Kent, supra.  

2.  After obtaining any necessary 
authorization from the veteran, contact 
Brooke Army Medical Center and request 
that any and all records of the veteran's 
treatment for a stomach disorder in May 
1955 be provided for association with the 
claims folder.  If no records of treatment 
for a stomach disorder dating in May 1955 
can be found, a negative response must be 
obtained.  

3.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
